Case 2:20-cv-01393-NJB-KWR Document 32 Filed 01/13/21 Page 1 of 14

PEK REM BA

Ministry of Justice, People’s Republic of China
No. 33, PingAnLi West Ave., Xicheng District, Beijing 100035, China
Tel: +86 10 5560 4537 Fax: +86 10 5560 4538

 

TO:

William Barousse

Couhig Partners LLC
1100 Poydras, Suite 3250
New Orleans, LA 70163
Tel: 504 588 1288

USA. 2 = Se
20 eS oan
C =
Cu = fae
CC to: mf Ww
United States District Court for Eastern District of Louisiana a cs 0
500 Poydras St, © bs
New Orleans, LA 70130 rt "
U.S.A. e o-

 

Tel: 504 589 7600

Beijing, December 30, 2020
Your Ref. No. 20-1393 G(4)
Our Ref. No. 2020/SXH/100

The requests for service of documents have been received.

It is regretful to return the requests because they do not comply with the provisions of the
Hague Convention on the Service abroad of Judicial and Extrajudicial Documents in Civil or
Commercial Matters (hereinafter referred to as the Convention), and the Declaration made

by the People's Republic of China at its accession, The specific reasons for the return are as
follows (the item/items marked with X):

( ) The address of the person to be served upon is not sufficiently provided (Paragraph 2 of
Article 1).

( ) The form of the Request does not conform to the model annexed to the Convention
(Paragraphi of Article 1),

( ) The terms in the Request are not written in the languages specified by the Convention
(Article 7),

(__) The Request and the documents to be served are not furnished in duplicate (Paragraph
2 of Article 3).

(_ ) The documents to be served are not written in, or translated into Chinese (Article 5).

( ) The case relating to the request does not fall into the scope of the Convention
(Paragraph 1 of Article 1).
Case 2:20-cv-01393-NJB-KWR Document 32 Filed 01/13/21 Page 2 of 14

PEA RX AB A KH

Ministry of Justice, People’s Republic of China
No. 33, PingAnLi West Ave., Xicheng District, Beijing 100035, China
Tel: +86 10 5560 4537 Fax: +86 10 5560 4538

 

( X ) The execution of the request would infringe the sovereignty or security of the People's
Republic of China (Article 13).

(_ ) Others:

In addition, the Ministry reaffirms that the defendants specified in your requests enjoy
sovereignty immunity and are not subject to any foreign jurisdiction.

 

International 2. = |

Ministry of Jugtice

People’ s Re goa ne oy Bh te Az

 

Contact: Li Zhiying (Ms.)
Tel: +86 10 6309 8240
Fax: +86 10 5560 4538

Email: ivylee319@vip.sina.com

* Enclosures: Documents submitted by the requesting party

 
Case 2:20-cv-01393-NJB-KWR Document 32 Filed 01/13/21 Page 3 of 14

FBT] EAM ees

 

KF ABER PRG SEAM RASH
AAD ATEA UF

Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters, signed at The Hague. the 15th of November 1965.
Convention retalive 4 fa signification ot 4 la notification 4 Iéiranger des actes jucicaires ou exifajudiciares 6n
matdre civle ou commerciale, signée 4 La Haye fe 15 novembre 1965.

 

 

 

ar Si SRP SCA Ha HE
Identlty and address of the applicant Address of receiving authority
Identité ef adrasse du requérant Adresse do 'sutonté destinatazire
William Barousse 1
1100 Povdras, Suite 3250 33, Pinganii Xidajie
New Orleans, LA Xicheng District
Phone: 504-588-1288 BEIJING 100035
Fax: 504-588-9750 People's Republic of China
wbarousse@couhignariners.com Tel: +86 10 5560 4537
+ Fax: +86 10 5560 4538
~ Email ivlees19@vio.si

 

 

SEAR APHSREMSS POA KH RA, FKRERAHRASREHREMHAP
PRES IAA, BD:

The undersigned applicant has the honour to transmit — in duplicate — the cocuments listed below and, in contormity with Asticia $ of tha above-mentioned

Convention,
Le requérent soussigné a Mronreur de faire parvenir — ert double ire = 4 Pautorité ci-dessous on [a priant,
Seemed aratwe Gone Gor, conte seactber ane kare tomsaute tert tolerd at oreamnare au aoa 6 savoir:

 

 

 

 

 

 

 

Cea)
(idantity and address) / (identitd et adresse)
Chinese Academy of Science pase
c/o President Bai Chunli Etec
52 Sanlihe Rd. SEatkh
Xicheng District Powe
100864 Bei jing ERam% 528
P.R. China fim 100864
& | a) WEEE RIR BM ) MMR. *

a) of the first of Article 5 of the Convention”
deur er Acaae ligne doatark seas oer bas af

oO | Hit TBH ASS CBLRB BS (=) HD:
by of the first paragraph of Article 5):
sutoria Nous portodlary atkioe fasta & aloia protaies Mae:

 

 

 

 

O |o Dee BRRS, MPU GRR R *
by cavers ib ackennee, K Tovaccorms & vchuatanly (eecond parngeagt of Aatete:sT°
cas Ochéant, par remise simple (article 5, alinda

 

 

 

 

MAMA (RAMA) HRIAER AAEM SRS Pe.
The authority is requested to ratum or to have retumed to the applicant a copy of the documents - and of the annexes" - with the attached certificate
Cefte aufonié esi priée de renvoyer ou do faire renvoyer su requérant un exemplaire de facte - ef de ses annexes*- avec laitestalion ci-jointe.

Sch Ht:

List of documents / Enumdration des pidces

* Summary of the documents to be served
e Summons

© Complaint

 

 

 

“3a 40f
Wapproonate / sil ya bew

 

 

 

HF CHEAL) New Orleans, LA SA (AC) mie
Done at / Fait é Signature and/or stamp / Signature ef / ou cachet
(AMD duly 2. 2020
the / le
Willem Barovsse (Licensed Ailerntes)

 

 

 

 

 

ie F Bik WRG 2013 4-4 4H
Case 2:20-cv-01393-NJB-KWR Document 32 Filed 01/13/21 Page 4 of 14

 

KFA RIAARSR SEMA LASS
—AARE+—ATHAW FRET

Cnr mi Cs ee eS ae
relative a la ala

 

 

 

 

een, . Signdée 4 La Haye fe 15 novembre 1965.
ee oh eat ALS Hee
Identity and address of the applicant aes Eocene
pnp eae Seta
William Barousse (licensed attomey)
Couhig Partners LLC Ministry of Justice of China
1100 Poydras, Suite 3250 33, Pinganli Xidaiie
New Orleans, LA Xicheng District
Phone: 504-588-1288 BEWING 100035
Fax: 504-588-9750 People's Republic of China
wbarousse@couhigpartners,com Tel: +86 10 5560 4537
+ Fax: +86 10 5560 4538
~ Email, ivvlee319@vip.si

 

 

 

 

SBABRAMN PHSREMESE PRAAMLH-RBGS, HKLAAHRREMEARABRRP
—hieee A, FD:

‘The undersigned applicant has the honour to transmil — in duplicale - the documents listed below and, in conformity with Articia 5 of the above-mentioned
|, Tequesis prompt service of one copy thereof on the addressee, i.e.;

 

Le requérant soussigné a Thonneur de faire pervenir — en double — 4 Sautonté o-dessous en Ja priant,
Ne ee ee cre Cate Cacia Tonkin nusene toes cnien eomclare a canes aor
(fy HBaE)

 

   
 

ee eet

 

 

m | a WRAALRS BS c) TBR HET ISIS.

a) of the first of Article 5 of the Convention”
Solon oa formes lial frie & sanic ponies feftre a)"

O |) WKTRREAREA (ARABS (CM) OD:

In accordance with the following particular mathod (: Se se wimapan ennai:
selon la forme particuliere survante (article 5, alinda premier, lettre b)* :

 

 

 

O |o mie BES, WP (RRR *

by dalivery to the addresses, if he accepts it voluntarily (second paragraph of Articie 5)"
Ja cas échdant, par remiso simple (article 5, alinga 2)"

 

 

 

 

 

PRMAGELKE (BAM) MMAR MEAP Rta ES HS.

‘Tha authority is requested lo relum or to have returned to the applicant a copy of the documents - and of the annexes” - - with the attached certificate
Calle sutorité est pride de renvoyer ou de aire renvoyer au requérent un exemplaire de [acte - ef de ses annexes*- - avec Fatiestation ci-joinie.

EH:

List of documents / Enumération des pi¢ces

 

* Summary of the documents to be served
e Summons

© Complaint

 

 

“i St
Wfappropanta / aly # feu

 

IF CHL AL) New Orleans, LA 2A (Be) Mik
Done at / Fait a Signature and/or stamp / Signaiure ef / ou cachet
CAMA) July 9, 2020

the lie

 

 

 

 

 

| Williaa Bamvese CAtteraen aA Low )

 

eT Sie MG 2013 4
Case 2:20-cv-01393-NJB-KWR Document 32 Filed 01/13/21 Page 5 of 14

 

FOF Da SA BE EE AALS BAL
AAR ATER ET

Convention on ne Sa raed tidal med Eicon Docaarnarys in CSE oe Correrencial Sierra. sine 2 ee es the 15th of November 1965.
Convention ralalive a ta si otala i dos acies
matiére civile ou commorciale, preertr| grnafhereted rmmipebe tae

 

 

 

 

His S Bh EPL Sc HT Hehe
Identity and address of tho applicant Address of recelving authority
identité at adresse du requérant Adresse de lautorité destinateire
William Barousse
Couhig Partners LLC Ministry of Justice of China
1100 Poydras, Suite 3250 33, Pinganii Xidaiie
New Orleans, LA Xicheng District
Phone: 504-588-1288 BEIJING 100035
Fax; 504-588-9750 People’s Republic of China
wbarousse@couhigpariners.com Tel: +86 10 5560 4537
+ Fax: +86 10 5560 4538
~ Email, ivviee319@vio.si

 

SZARREAN PHSREMES THAME AAG, HKLRCARARRERRARHR ST
—THEER EA, BD

‘The undersigned applicant has the honour to transmit — in duplicain — the documents listed below and, in conformity with Articie § of the above-mentioned
Cae ee eee ee. con ak dunes omen Le:

 

 

 

 

 

 

 

requérant soussgné a Mhonneur de faire parvonir — en double — 4 Fautonité da: drés, on la prant,
pes rpms grip tana see eh peda ald apa
CA AHHHL)
(identity and address) / (idenlité et adresse)
Communist Party of China SpEst ese
The Central Committee of the Communist Party of China PRK ePpReRS
Attn: Xi Jinping WEA : a
ijing, China 100017 he}
BR la WRASBLEB BM <) TGUHR ERE ITIEIA.
2) of the first of Article § of the Convention"

 

slat us Aurvah itgue trails & adic efor jottre a)"

O | RTE CARRE (CM) MD: *
in accordance with the following particular method (sub-paragraph 5) of the first paragraph of Article 5)*:
selon In forme parlicubére suivante (article 5, alinéa premier, letire b)" :

 

O |o WKEASMES. WFO RRM) *

by delivery to the addressee, If he accepts it voluntarily (second paragraph of Article 5)°
Je cas écheant, par remse simple (arncie 5, ainda 2)*

 

 

 

 

 

 

RSLS BCH CCIE") AACE LTP A EA FE ES I

The authority is requested to retum or to have retumed to the applicant a copy of the documents - and of the annexes” - with the atiached certificaie
Calle autorité est priée de ronvoyer ou de fare renvoyer au requérant un exemplaire de M'acio - el de ses annexes*- avec latiesiation ci-jointe.

SPE:

List of documents / Enumération des précos
* Summary of the documents to be served
e Summons

© Complaint

 

 

“3a Sut

it appropriate / aly a keu

 

 

 

filF CHO) New Orleans. LA 2 Cae) mee
(Done at / Fait 4 Signature and/or stamp / Signature ef / ou cachel
CAMA) July 2, 2020
tha / te
Willvacn Barovsse/ Attorney, Ay Lew)

 

 

 

 

 

aE T i HULK 2013 4
Case 2:20-cv-01393-NJB-KWR Document 32 Filed 01/13/21

Page 6 of 14

 

RF ABA PE AMAA AEH
RADE —A THAW Fe

SCorrenntiorson tee Service: read Of Juael ered Esaeagacial Docaisee its fe CHiN ot Comrenascial Meaeees. sara’ Ot Tie Hague: Sev 508) of Nowa 1905.

 

 

 

 

 

THESES EA, BD:

|. Fequests prompt service of one copy theraof on the addressee, i.e.:

relative a la des actes,
motidre civila ow a Onvcarticla spade. #6 Home by 1S noeenies 1905:
ae St ebb | eipahiteten
Isentity and address of the applicant of receiving authority
Identité at adresse du requérant Aanece db Fovtoed costontehe
William Barousse Intemational Legal Cooperation Center (ILCC)
Coubio Partners LLC Ministry of Justice of China
1100 Poydras, Suite 3250 33, Pinganli Xidajie
New Orleans, LA Xicheng District
Phone: 504-588-1288 BEWING 100035 ;
Fax: 504-568-9750 People's Republic of China
wharousse@couhignariners.com Tel: +85 10 5560 4537
» Fax: +
. Email; ivylee319@vip, sina. com

SSAA PASREMES TOA NLA -AA, FRLACHRRRREARAMA PS

The undersigned applicant has the honour to transmil — in duplicale — the documonts lisied below and, in conformity with Article 5 of the above-mentioned

 

 

 

 

 

 

 

P.R. China

Le requérant soussigné a Ihonneur de faire parvenir — an double ire — 4 fautorité les cede: en Ja priant,
conformément 4 Tarticie 5 de la Convention pricitée, den faire remelire sons retard un exemplaire eu destinalaire, & savoir :
(Sr raeahe)>

(identity and address) / (identité et adresse)

Communist Party of China Sar

c/o Xi Jinpnig, General Secretary of the Communist Party of China Bt Re Bicsik

174 Chang‘an Avenue AGSeraPae RR sets 174 S

Xicheng District 1000017 dk

1000017 Beijing Pe

 

 

Bi | a) WRANR LRA BH (—) ARERR. *

a) of the first of Articie 5 of the Convention*
suea lot Ramus tapas tata k aanod pater baeeat”

 

 

O | >) WK Rae CADRA—RR (C—) WD):

in accordance with the following particular method etc ane: Eh et a eat peracragh ot See
selon la forme particuliére suivante (article 5, alinéa premier,

 

 

O |o MRA RRS, WEE (RTRB—R *

br abner Ue ets seven, seeder Nees ey tracer bareamare Of Arie BT:
fas échéent, per remise simple (articie 5, alinéa 2)”

 

 

 

 

 

WRT CRAM) RARER THEA PBEM ES BES HS.

 

RGB:

List of documents / Enurnération dus peéces

ies selene) Fs soquseta! bn retir or fn eles (Coenen bo Di meee s Cony of Ve Generis - and of the annexes* - with the attached certificate
Cette autonié est pride de yor ou de faire de facte - et de 03 annexes*- avec attestation c-jointa.

 

* Summary of the documents to be served
e Summons

© Complaint

 

 

“32-415
(tappropriata / sy @ bev

 

PIF COAL) New Orleans, LA SA (ae) Mae

Done at/ Fait a Si and/or, isi at / ou cachet
CAM July 2, 2020 WK y a
‘the / ie

 

 

 

 

Walirans Rarovgse (Lirensed Atbernewy)

 

 

 

eT Di TL 2013 #4
Case 2:20-cv-01393-NJB-KWR Document 32 Filed 01/13/21 Page 7 of 14

 

KF AAA RPKH KDE CPAMAARBEH
AAG +A TEA Fer

ts in Civil or Commercial Matiers, signed al The Hague, the 15th of November 1965.

Convention on ihe Service Abroad of Judicial and Extrajudicial Document
aaa le yd

des actes judiciaires ou extrajudiciaires en
vile ou commerciale, signée é La Haye le 15 novembre 1965.

 

 

Fe St to eh SBCA HAE
Identity and address of the applicant Address of receiving authority
Identilé at edrosse du requérant Adresse de fautonté destinataire i
Couhig Partners LLC Ministry of Justice of China
1100 Povdras, Suite 3250 33, Pinganli Xidajie
New Orleans, LA Xicheng District
Phone: 504-585-1288 BEWING 100035
Fax, 504-588-9750 People's Reoublic of China
whbarousse@couhigpariners.com Tel: +86 10 5560 4537
+ Fax: +86 10 5560 4538
= Email 219@vip si

 

 

SEAAREN HHS REMRS THANK -AA, HKERAMAARMESARRAERS
HABA, BD:

The undersigned applicant has the honour to transmil — in duplicate — the documents listed below and, in conformity with Anica 5 of tha above-mentioned
Convention, requests prompt service of one copy thereof on the addresses, i.e.:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Le requérant soussgné a Mhonneur de faire parvenir — en double — 4 fautorité che: en ia pant,
ee Tae or ee cener orate Gin Locreramn tan reluad ot coangnce on suethanie, @ savor:
CA eehh)
Rae etn) neste
c/o Minister Wang Yupu EESa
No. 70, Guang‘anmen South Street Pens 70S
Xicheng District Fae
100054 Beijing 100054 JE
P.R. China $e
| WMKANBARA—RA (—) WM eHT. *
in accordance with the provisions of sub-paragraph a) of the first paragraph of Articie 5 of the Convention”
selon ies formes iégales (articie 5, alinés premier, lotire a)"
o | Wit PSE ISK DRS ER (>):
b) of the first paragraph of Articia 5)*:
sents Roos petieutineaniceee owe, seals prucoe fotire 'b)* :
O |o mie BES, APC (ARR *
by delivery to the addressee, if he accepts it voluntarily (second psragraph of Articie 5)”
fe cas échdent, per comise simple (article 5, alinda 2)”
BRA TOE BRM) BOB ARSE LATA YE RE RS aS
d to the @ copy of the documenta - and of the annexes" - wilh the altached coriificalo
Cee ee ea ede Or estore ech Dare manvoner ie repband.in caenotbe te lodie - ol de ses onnexes"- avec attestation cijointe.
SPAM:

List of documents / Enumdéranon des pieces

 

* Summary of the documents to be served
e Summons

© Complaint

 

 

* sash

Wappropriate / sly @ lew

 

 

iF Cd) New Orleans, LA SM Cae) He

Dono at / Fait a

Signature 1 Signature et fou cachet
CEA) uly 2, 2020 WKAR

Uhe J le

 

 

 

 

 

Wil lrom Ra revgse (CLseensed AVeernes, )

 

HF Bi WK 2013 te 4
Case 2:20-cv-01393-NJB-KWR Document 32 Filed 01/13/21 Page 8 of 14

SIE et JEIC Haw}

 

RT ABE RR ER AMA HAH

 

—AALRSET—-ATABU TRY
Convention on the Service Abroad of Judicial and Exirajudicial Documents in Civil or Commercial Matlers, signed at The Hague, the 15th of November 1965.
Convention retalive 4 la signification el 4 Ja notification a étranger des actes judiciaires ou extrajudiciaires en
maliére civile ov commerciale, signée # Le Haye le 15 novembre 1965.
eS to hat SEP SC RH
Identity and address of the applicant Address of receiving authority
identité at sdresse du requérant Adresse de fautorité desiinalaire
William Barousse
Couhig Partners LLC Ministry of Justice of China
1100 Poydras, Suite 3250 33, Pinganli Xidajie
New Orleans, LA Xicheng District
Phone: 504-588-1288 BEWING 100035
Fax; 504-588-9750 People's Republic of China
wbarousse@couhigpariners.com Tel: +86 10 5560 4537
+ Fax: +86 10 5560 4538
» Email; ivviee319@vip.sinacom

 

 

 

 

SZAARN PRSREMEEPOAANLE AA, FKERAHAAAMEARAEA
HSS EA.

eae in duplicate — tha documents listed below and, in conformity with Article 5 of the above-mentionad

 

 

 

 

 

 

 

Le requdrant soussigné 2 Thonneur de faire parvenir — en double = 4 Peutorté ci-dessous . on Ia priant,
conlormément 4 Farticle 5 de la Catraniien (rach: disy hile satenaie cate tela diniaaeaviere be Geainatninn 4 savoir:
(Sr oyaeeht)
(identity and address) / (identité et adresse)
@ People's Governemnt of City of Wuhan, China
c/o Mayor Zhou Xianwang xe
188 Yanjiang Ave Pate
Hankou District, Wuhan woke
430014 Hubei ii LAG 168 &
P.R. China 430014
& | a) WREAR DRE BR eS TUM HHTIAIA. *

 

In jh a) of the first ‘of Article 5 of the Convention"
sini he armeson rams eo Seer joftre a)*

O |o WRTRREARR RRR —RR (CM) DD:

in accordance with the following particular method inom tnt remot ae
selon Ja forme particuliére suivante (articie 5, alinéa premier, jatira

 

 

 

O |o MRFABBRS, BPR ARBOR *
Beceeery Wo $e stereneee Re socal Aaieeny forcast emer ionic Ae RaN oT

PARMAR CRI) RIA RAT AE ERS aS.
The authority is requested to retum or to have returned to the a. copy of the and of the - with the attached certificate
Cate autonié est pri¢e de renvoyer ou de faire renvoyer au requérant un exempiaire de ‘acto - el de ses annexes”. - avec Fattestalion ci-joinie.

 

 

 

 

 

 

AFH:

Lst of documents / Enumdration des pieces

* Summary of the documents to be served
» Summons

« Complaint

 

 

* 3a St
Mappropriata I aif y 2 Hew

®I-F CHR) New Orleans, LA 2A CHL) mee

Done at / Fart 4 Signature and/or stamp / Signature at / ou cachet
CAM) July 2, 2020 an

the I la
Witter @erousse (Lreemcedt Arerne-y)

 

 

 

 

 

 

 

EF Sil WR 2013 4
Case 2:20-cv-01393-NJB-KWR Document 32 Filed 01/13/21 Page 9 of 14

 

ARF ABNARE RASA AEA NALHA

AALS +—ATLA WT Fe

Comics on Mee Serie heated sitcoms Doc met Bars ox onspemectes Nba s serve’ ot The Faues: e Pa ot even tes
Convention ralative ols a

podintng acest res gue dlathekisnneoe te.

 

 

 

 

Ea Ee St fo Beate Bebo AH Het
Identity and address ofthe appticant of receiving authority

Idenlité of adresse du requérant ‘Adresse de Faulorts desiinatoie
William Barousse in I
1100 Povdras. Suite 3250 33, Pinganli Xidajie
New Orieans, LA Xicheng District
Phone; 504-588-1288 BENING 100035
Fax: 504-588-9750 People's Republic of China
wharousse@couhignartners.com Tel: +86 10 5560 4537

+ Eax: +86 10 5560 4538

 

SEARRAN PHAREMES POA AAG. FRKLRAARASREPRAARRS
—fHSASA, BB

irc in: in conformity with Anicie 5 of the above-mentioned
paca esis ae aa cote apiomrraey

 

 

Le requirant soussignd a [ronneur de faire parvenir — en double — d Fautorité do an Ja prant,
promi ype thay aril-medhar aie grt rapdaelenary eT feapiovirrmspepntarer ype
Ce FORE

(identity and sddress) / (identlié ot adresse)
Wuhan Institute of Virology ST SRE
c/o Director General Yanyi Wang SRA
No. 44 Xiao Hong Shan ET LU 44
Wuhan ab
430071 Hubei 430071 Mites
P.R. China pe]
B | MRAABARR—AR (—) MAMERTA. *

in accordance with the provisions of suib-permpeacth 6) f Nop Neat paragraph of Aetihe 5 ot tne Cosreuiin:
selon las formes idgaies (article 5. alinéa promier, fe

DO | > WKF ARE (CARR (C=) MD:
in sccordanca with the following particular method (npn) tn pampahl e
selon la forme particullére suivante (article 5, alinéa premier, letire

 

 

 

 

 

O |o WaeeABR RES. WP RAR *
Ey coieary othe acaennes: Kha accent & voneieey Cmmcare cama een WA FF

 

 

 

 

 

PRUE (RE) HARPER ABER SRE PS.

The authority is requested lo retum or to have retumed lo the applicant a copy of the documents - and of the annaxes* - with the attached certificale
Cotie autoriié est pride de renvoyer ou de faire renvoyer au requérant un exemplaire de lacte - ef de sos annoxes*- avec laiiesiation cisointo.

SCARAB:

List of documents / Enumération des pidces

* Summary of the documents to be served
e Summons

e Complaint

 

 

 

“it St
appropriate / a y a bew

 

fF CHEER) New Orleans, LA 2 CRE) MH

Done at / Fait 4 and/or stamp | Signature et / ou cachet
CIA) July 2, 2020 MAA

the fle
Willcom By rovese (Lreeaed A Hornes)

 

 

 

 

 

 

HET Bik HULK 2013 4: 4 1
Case 2:20-cv-01393-NJB-KWR Document 32 Filed 01/13/21 Page 10 of 14

 

SEF BRIA WR A AEP HAS

 

—AADE+T—ATEAU TRE
Convention on the Service Abroad of Judicial and Exirajudicial Documents in Civil or Commercial Matters, signed at The Hagua, lhe 15th of November 1965.
Convention ralative & i apiaton oe notation &Torenge doe actos judiciaires ou extrajudicinires en
ou commarcine, signée 4 La Haye le 15 novembre 1965,

FR ar Sf he SRE SCA ah
Identity and address of the applicant Address of receiving authority
identité ef adresse du requérant Adresse de fautorié destinataire
William Barousse Intemational Legal Cooperation Center (ILCC)
Couhig Partners LLC Ministry of Justice of China
1100 Povd Suite 3250 33, Pi fi Xidaii
New Orleans, LA Xicheng District
Phone: 504-588-1288 BEIJING 100035
Fax, 504-588-9750 People’s Republic of China
wharousse@couhigpartners.com Tel: +85 10 5560 4537

> Fax: +86 10 5560 4538

= Email: ivyiee319@ a

 

 

 

 

SRR ee HRERAARAFMZHRBMER P
Hace te, BD

wis aaa Se nce Nonnore winsome the documents Hieled balow and, in conformity with Ariide 5 of the above-mentioned
Convention, sagt ban icp ga planter

 

 

Le requérant soussigné a honneur de fore parverir — en double = # Fautonté c-de: rés, en fa priant,
Fe rec enn Sacks Ceeconbon jtekte ica hae remsat come lat om nang habe as sabe 4 savor:
CS Gy HB aL)

(identity and address) / (identité et adressa)
Health Commission of the People's Republic hina

 

 

 

 

 

 

c/o Minister Ma Xiaowei SRA
No 1 Xizhimen Outer South Road Pom iets 1 S
Xicheng District ree
100044 Beijing 100044 dist
P.R. China Ey
| a) WRERRE ES KS ) TRA REBT. *
8) of the first of Article 5 of the Convention"

Sie unks aotea unaceenir beware”

 

O |} 4 rik PaBt eis BLA BR (=) W):
6) of the first paragraph of Article 5)":
Solon ia forme particutdre savente faaicle & ands premier ltire b)*:

 

 

O |o @MKFAB BRS, WP Rae *
by delivery to the addressee, if he accepts It voluntarily (second paragraph of Article 5)"
fe cas échéent, par remise simple (article 5, nlinds 2)”

 

 

 

 

 

WRB CRAM) MAE RTE BM CRS aS

‘The authority Is requosied to return or to have retumed to the applicant a copy of the documents - and of the annexes” - with the allached certificate
Catto suloriié est pride de renvoyer ou de faire renvoyer au roqudrant un axemplaire de Facte - ot de ses annaxes*- avec laltestation cryounle.

 

 

 

 

 

 

 

ARH:
List of documents / Enumdration des pitces:
© Summary of the documents to be served
e Summons
© Complaint
* 3 nt
d approprain / ad y 2 hou
FF CHAR) New Orleans, LA SA CHR) BRE
Done at / Fait 4 Signature and/or stamp f Signature et / ow cachet
CEMA) duly 2, 2020 mM)
the Ilo
Willtaus Ba rovsse Cures Attoraes)

 

 

 

 

MF Sil WR 2013 4° 4 4
Case 2:20-cv-01393-NJB-KWR Document 32 Filed 01/13/21 Page 11 of 14

ebb sc a9

 

KF AMAR SRA SCHAAR LBA
AAR —ATHRUTIT

Convention on the Service Abrosd of Judicial and Exirajudicial Documents in Civil or Commorcia! Matters, Matters, signed st The Hague, ine 15% of November 1505.
Conversion nitive tt Sipeaay a A eet er aeie tek
manére crvile signée 4 La Haye le 15 novembre 1965.

 

Fae St Bh
identity and address of the applicant
Identité ef adresse du requérant

 

 

 

 

 

SAR PARE FAA RAG, JMRCLAAHPESM SHRM
PEE AA, ED:

The undersigned applicant has the honour to transmil — in duplicate — the documents listed balow and, in conformity with Article § of the above-mentioned
Convention, requests prompt service of one copy thereo! on the addressee, Le.:

 

 

Le requérant soussigné a Mhonneur de faire parvenir — en double ire = 4 [autorité cdessous drés, en Ja prant,
conformément é larticle 5 de la Convention précilée, I ae reard ov cnot-gieke ant chathabire: savor:
Cea)

cet

 

c/o Minister Li theng CSS

 

 

 

147 Beiheyan Dajie BYES

Dong Cheng District _ eS

100721 Beijing FRIAS 147 5S
P.r China Bey 100721

 

 

B |o AKANRAAA—BR (—) Mens. *

In accordance with the provisions off of db pateaearh a) of nn Heat peeaceenh of re 3 ol Be Coenen
Solon Jes formes légales (article 5, alinéa premier, lettre

O |») WRF REA CETRR—BH (=) MH):

in accordance with tha following particular method tet npg st tt unt eS
selon fa forme particuliére suivante (article 5, alinés premier, lotire b)* :

 

 

 

O lo mkt Reese, WEE CAASRM—H) *
pi cic pmgen eprom iieill

WRMAEOH (ARE) SARAH CRS aS

‘The authority is requested to rium or to have retumed to the applicant copy of the documents - and of the annexes” - with the attached certificate
Cotte autonité est priée de renvoyer ou de faire renvoyer au requérant un exemplaire de lacie - et do ses annexes”- *. avec l'allesiation c-jointe.

 

 

 

 

 

SPR:

List of documents / Enumdration dus pitces

 

 

 

 

© Summary of the documents to be served

e Summons

« Complaint

* Sut

i appropnata / 2W y a few

IF CHEAL) New Orleans, LA eA (RR) Re

 

Done at/ Fait & stamp / Signature ef / ou cachet
CAMA) duly 2, 2020 WA

the / fe
Witten Baroosse (Licensed Prttomnes)

 

 

 

 

 

 

eT Sil WILK) 2013 4
Case 2:20-cv-01393-NJB-KWR Document 32 Filed 01/13/21 Page 12 of 14

 

KF ABFA FR HCA AAR BAH
—AARET+—ATHAW Fe

‘Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters, signed al The Hague, eae
Convention ralative 4 la signification et a la notification 4 létrenger des acies judiciaires ou
matiére civie ou commerciale, signée 4 La Haye le 15 novembre 1965.

 

 

 

 

 

 

 

Fe as Hab RGA THAAE
Identity and address of the applicant Address of receiving authority
Identité et adresse du requérant Adrasse de fautorié destinalaire
William Barousse i
Couhig Partners LLC Ministry of Justice of China
1100 Poydras, Suite 3250 33, Pi i Xidail
New Orleans, LA Xicheng District
Phone: 504-588-1288 BEING 100035,
Fax: 504-588-9750 People's Republic of China
whbarousse@couhigpartners.com Tel; +86 10 5560 4537
+ Fax: +86 10 5560 4538
: Ii ip. si m
SPARK PASRSMES PHAANLA-RAS. HKLRAAASTSMEARREAA PS
— FEA A, Bp:
‘The undersigned applicant has the honour to transmit = in duplicate — the documents listed below and, in conformity wilh Article 5 of the above-mentioned
Convention, requests service of ona copy thereo! on tha addressee, i.e.:
Le requérant soussigné a Mhonneur de faire pervenir — en double = 4 fautonié cide: en le prient,
See eati ruin se ie carcandce Leacaber on aan raqaha Sent fabury on enmerante aceomeiae a sack?
CS aba

oe address) f (identhté et adresse)

 

c/o Director Goerge F. Gao ECE
155 Changbai Road Ea!

Changping District BER

 

 

 

 

102206 Beijing SB 155 =
P.R. China ___ Bi 102206
f | 4 HRA SBR BE ) TERETE. *

@) of the first ih of Article 5 of the Convention”
subn las hanes Monioe fuaice & onedalpoomine ines a

O |) WKAR ARRB—KR (—) DW):

in accordance with the following particular method feilb-cexsorenli bt of tet fret peespmeeh Of Actole 57:
selon la forme particuliére suivante (article 5, alinda premier, lettre b)" :

O |o DRAB RRS. WERE (BASB—HR *
oY a Cee, ee eee lara Boones pereareys © Aone
cas échéent, par remise simple farticie 5, alinde 2)" __

 

 

 

 

 

 

 

 

WENN (RAM) MRAM ER ABE RS PS.

‘The authority is requested to retum or to have retumed lo the applicant 2 copy of he documents - and of the annexes" - wilh the allached certificaia
Cetfe autonté est pride de renvoyer ou de faire renvoyer su requévant un exempiaire de lacte - of de ses annexes"- avec [attestation c-joinie,

RB:

List of documents / Eaurmiration des pices

 

 

 

 

 

 

 

 

« Summary of the documents to be served
e Summons
« Complaint
*ie4y

Waporconate / sil yo beu
HF CHHALD New Orleans, LA 271 (Bt) tik

Done at/ Fait d Signature and/or stamp / Signature ef /ou cachet

CASA) July 2, 2020 NW MU

the / fe

Wilitan Barousse (urcensed Pr Vorne )

 

 

 

et Sil WAL 2013 4 1
Case 2:20-cv-01393-NJB-KWR Document 32

 

Ebi pesotari peas aac acl

 

RTF ABH AAR SRA SAE EMA LHAS

 

AAD —ATHATFeF
Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters, signed at The Hague. the 151h of November 1965.
Convention relative 6 la signification el la notification 4 Métranger des actes judiciaires ou extrajudiciaires on

Matiére civile ou commerciale, signée 4 La Haye le 15 novembre 1965.
Far Sr od Bh SEL Hhht
Idontity and address of the applicant Address of receiving suthority
Identité at adresse du requérant Adresse de lautorité destinataira
William Barousse f
Couhig Partners LLC Ministry of Justice of China
1100 P Suite 3250 33, Pi iL Xidaii
New Orleans, LA Xicheng District
Phone: 504-588-1285 BEWING 100035
wharousse@couhigpariners.com Tel. +86 10 5560 4557

° + 4

 

 

 

 

SHAR HHS REBRE TONNER, FKREEAHADRAEARAMR SP
—HiERAUEA, Bp:

The undersigned applicant has the honour to transmil — le cebacale "sie Sections Sith below set in conformity with Anicie 5 of the above-mentioned

 

 

Le requicant souxtignd # @ [honneur de faire pervenir — en double od Fauiorite Jes do é en fa priant,
Scnteindentat aturhete flee Comenton pracken: dium fake ramewre tank falar! urecengyabe ox cuamroasee a savor:
Ct eae aL)

ance ined cea

 

¢/o Governor Wang iavioes cant

 

 

 

No.7 Hongshan Rd. PRIN
Wuchang, Wuhan BEE
430071 Hubei Ties 7S

P.R China iii 430071

 

 

B |o WKANRARS—RR (—) MMMEMTEA. *

in accordance with the provisions of sub-paragraph a) of the first paragraph of Articia 5 of the Convention”
salon Jos formas jégales (article 5, alinda premier, fetire a)*

O | WKTRHEAREA ARRR—RR (=) WM :
prscpalpeaactaesth sagas dimirarnelyespoe Ce era 0) ok en Seat Prenat of AES ST
salon le forme particuliére suivente (article 5, alinéa premier, letire

 

O | wer RRS, WP RRR) *

by delivery lo the addressee, if he accepts it voluntarily (second paragraph of Article 5)"
Je cas échéant, par remiso simple (article 5, alinéa 2)”

 

 

 

 

Filed 01/13/21 Page 13 of 14

 

 

RMAC CRA) BARE TAY EB BiB Re eS BES RS.

The authority is requested to ratum or to have retumed Io tho applicant 2 copy of the documents - and of the annexes" - with the attached ceriificata
Cette autonté ost pride de renvoyer ou do faire ronvoyer au requérant un axamplaire do facie - et de ses annexes™- avec lallastation ci-jointa.

Spa:

List of documents / Enumdration des piéces

 

* Summary of the documents to be served

e Summons

© Complaint

 

 

 

* 3h Set
if apprognain / aH y @ kew

 

fil-F CH) New Orleans, LA SA (AL) mee

Done at / Fait a ‘Signature and/or stamp / Signature et / ou cachet
CAM) July 2, 2020

tha / ja

 

\Wwillren Barovsse (Lreensea Avrora css)

 

 

 

de F Zit WK 2013 1 4

 

 
Case 2:20-cv-01393-NJB-KWR Document 32 Filed 01/13/21 Page 14 of 14

 

      

2B / ORIGIN OFFICE

 

Baie Ch) RS eM ETS

INTERNATIONAL (REGIONAL) EXPRESS MAIL WAYBILL

 

 

   

  

 

  

  

 

 

 

 

EA45

 

 

 

 

 

2534655CN

   

coe

 

 

       

 

  
 

  

 

 

 

 

 

 

 

z ea IAS 2020 12 30 17
=  Y AM HD enn ernment eee ee ee
Oo i #4 A. /FROM “Bis (GENES /PHONE (VERY IMPORTANT) iir/ CITY Si RUH!)/ COUNTRY(REGION)
| > se ee y.b.A+ ia).
A i intra / CITY R(t!) /COUNTRY(REGION) { 235) / COMPANY
Beijing... China... e ums tek! Stores Diserice. Curt for Fostern
. Qa /COMPANY AVfinistry of Justice International Legat _ ney SS Da seract of Lourstona
| So Be ________ Cooperation Center (LCC) ____......-.----- SG 4S Poydros.St, ita Me Sligaaceenicss eat mes
ae
xq
_ i
REAR Ching | mmuma/eostar cone ————SC*d RIG AONE WER PORICG |
the
pete boy 584 16090
) > gigi /POSTAL CODE “ronan oo" "7 gig /CUSTOMERCODE (849./ VOLUME man / To pec
et tee xu xiw _ = HEX /on® I 5 /Ka
i re Siren i UNDELWERABLE 0 #8 ee iene RETURN Oa oe eee PROOF Sen Neer
— | AGREE IHOULD Bi joe P - we. —
OF TREE. BHONS CS BR RRERE UA RADAR 180.00 36 Gi i be 0.00 Ie 180,00 36
= CN22 oOxfRH 0% spaxeamsures ¥
DOCUMENT = PARCEL eae Pores: PALIN Th Der coe NO GMERLLY WHARHSZ /ACCEPTED BY (SIGNATURE) | IRtEA SS / RECEIVER'S NAME
oy ee [os 1,3}
Oo: :OFPCS | WEIGH at YE MB 0a Ye MA DB HH MF
et
es
be
SF HK
: |
5/6 9-70 /USD EA#52534655 CN

I a

EY CHINAPOST 2

   

 

 

PROHIBITED GOODS.

ASE LRSBASATRSMT ARS Ses
| ASSURE THE TRUTH OF THE ABOVE DECLARATION AND | GUARANTEE
THAT THE SHIPMENT DOES NOT CONTAIN ANY DANGEROUS AND

| Sta) APS / SENDERS SIGNATURE

 

  

 

 

 

2HG—MF BE

www .ems.com. cn

   

 

 

11183

Writes: 25-07-

150

Bh

 

  

                  

 

              
      
                 

            

yan ||

sl

Ate AL, SCR Te

 

 
